DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s filing on December 5th, 2019. Claims 1-20 are pending and examined below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“mechanical propulsion system configured to” in claim 1.
“mechanical propulsion system affixed to the body configured to” in claims 12, 16.
“thrust system configured to” in claims 1, 12, and 16.
“thrust system further configured to” in claim 2-3, 7, and 10.
“suspension system configured to” in claims 4, and 12-13.
“suspension system further configured to” in claims 5-6, and 9 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Myeong et al. “Development of a wall-climbing drone with a rotary arm for climbing various-shaped surfaces,” in view of Danko et al., US 20200325878 A1, hereinafter referred to as Myeong and Danko, respectively.
As to claim 1, Myeong discloses a device comprising: 
a body (robot body – See at least Fig. 7(a)); 
a mechanical propulsion system affixed to the body, the mechanical propulsion system configured to (motorized wheels, i.e. mechanical propulsion system, are installed in the front part of the robot – See at least Pg. 689, ¶3.1): 
cause the body to traverse a multi-oriented surface (the design of the proposed approach can climb various-shaped surfaces – See at least Pg. 687, Introduction; experimental tests for wall-climbing were performed on vertical and sloped walls – See at least Pg. 690, ¶5.3); and 
prevent contact between the body and the multi-oriented surface (test with barrier – See at least Fig. 12(d), Examiner notes that robot increases distance between body and barrier when navigating over barrier); 
a thrust system configured to apply a thrust force to the device, wherein the thrust force opposes a gravitational force acting on the device (thrust force F, gravitational force mg – See at least Fig. 4, Examiner notes that the vertical component of thrust force F opposes the gravitation force mg).

Myeong fails to explicitly disclose a payload comprising at least one sensor configured to detect one or more characteristics associated with the multi-oriented surface. However, Danko teaches a payload comprising at least one sensor configured to detect one or more characteristics associated with the multi-oriented surface (robotic fan crawler 52 further includes a frame 88 to support an omnidirectional camera system 84, i.e. a sensor, that captures images of one or more surfaces of interest from multiple perspectives during an inspection activity and data collection period as the robotic fan crawler 52 traverses the surface – See at least ¶46).
Myeong discloses traversing a multi-oriented surface using propellers to create a thrust force for adhering a robot to a surface. Danko teaches traversing the surface of a wind turbine using one or more fans for adhering the robot to the surface for inspection and repair services. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Myeong to include the feature of a payload comprising at least one sensor configured to detect one or more characteristics associated with the multi-oriented surface, as taught by Danko, to avoid the need for manual maintenance that is time consuming and expensive (See at least ¶6 of Danko).

As to claim 2, Myeong discloses wherein the thrust system is further configured such that a magnitude of a vertical component of the thrust force exceeds the gravitational force (the thrust from the motor and the propeller and the friction between the wheel and the wall on the front of the body can offset gravity and prevent it from flowing down – See at least Pg. 688, ¶4.1).

As to claim 3, Myeong discloses wherein the thrust system is further configured to: 
control the direction of the thrust force (system can control a slant angle of the robot to the wall using a rotary arm, by which it can control the direction of the thrust force – See at least Pg. 687, Introduction); and  
25cause the thrust force to act upon a point on the device, with respect to a center of gravity of the device (gravitational force mg, thrust force F, distance from the center ½ l – See at least Fig. 4, Examiner notes that ½ l correlates thrust force F to the center of gravity located at mg).
As to claim 4, Myeong discloses further comprising a suspension system configured to: 
adjust the orientation of the body (purpose of the rotary arm mechanism, i.e. suspension system, is to moderate the pose change speed, and change its pose, i.e. orientation, against the wall – See at least Pg. 688, Concept of the Mechanism); and
maintain contact between the mechanical propulsion system and the multi-oriented surface (in which the thruster applies a pushing force to the wall and a friction force at a contact point and a moving mechanism allows the robot to climb the wall – See at least Pg. 687, Introduction, Examiner interprets the moving mechanism as the motorized wheels, i.e. mechanical propulsion system; robot navigates over barrier while maintaining contact with the wall – See at least Fig. 12(d));
wherein the mechanical propulsion system is affixed to the body by the suspension system (motorized wheels, i.e. mechanical propulsion system, are installed in the front part of the robot – See at least Pg. 689, ¶3.1; wheel structure for climbing attached to rotary arm mechanism, i.e. suspension system, connecting to robot body – See at least Fig. 7(a)).

As to claim 5, Myeong discloses wherein the suspension 10system is further configured to adjust the orientation of the body such that the direction of the thrust force is more incidental to the direction of the gravitation force (purpose of the rotary arm mechanism, i.e. suspension system, is to moderate the pose change speed, and change its pose, i.e. orientation, against the wall – See at least Pg. 688, Concept of the Mechanism; thrust force F, gravitational force mg – See at least Fig. 4, Examiner notes that as a result of change in orientation by the rotary arm mechanism, i.e. suspension system, the vertical component of thrust force F may become more incidental to the gravitation force mg).

As to claim 6, Myeong discloses wherein the suspension system is further configured to adjust the orientation of the body such that the direction of the thrust force is more opposed to the direction purpose of the rotary arm mechanism, i.e. suspension system, is to moderate the pose change speed, and change its pose, i.e. orientation of the body, against the wall – See at least Pg. 688, Concept of the Mechanism; the thrust from the motor, i.e. mechanical propulsion system, and the propeller and the friction between the wheel and the wall on the front of the body can offset gravity and prevent it from flowing down – See at least Pg. 688, ¶4.1, Examiner notes that thrust force and motor, i.e. mechanical propulsion, work cooperatively to oppose sliding down wall).

As to claim 7, Myeong discloses wherein the thrust system is further configured to control the thrust force so as to cause the suspension system to adjust the orientation of the body (thrust required correlated to attaching angle – See at least Fig. 10, Examiner notes that a change in thrust necessarily includes changing the control link angle of the rotary arm mechanism, i.e. suspension system to adjust the attaching angle, i.e. orientation of the body on the wall).

As to claim 8, Myeong discloses wherein the suspension system comprises at least one actuator, the actuator configured to cause the suspension system to adjust the orientation of the body (the rotary arm mechanism, i.e. suspension system, is designed with a reel, a fixed pulley, wire, and an actuator – See at least Pg. 689, ¶3.1; purpose of the rotary arm mechanism is to moderate the pose change speed, and change its pose, i.e. orientation, against the wall – See at least Pg. 688, Concept of the Mechanism, Examiner notes that the actuator is responsible for actuating the rotary arm mechanism, i.e. suspension system).

As to claim 9, Myeong discloses wherein the suspension system is further configured to raise the body to a distance away from the multi-oriented surface in response to a topology of the multi-oriented surface (test with barrier – See at least Fig. 12(d), Examiner notes that robot increases distance between body and barrier when navigating over barrier by controlling angle of rotary control mechanism, i.e. suspension system).

As to claim 10, Myeong discloses wherein the thrust system is further configured to lessen a vacuum pressure resultant on the multi-oriented surface (traditional wall-climbing robots use vacuum methods – See at least Abstract; a system that can control a slant angle of the robot to the wall using a rotary arm, which it can control the direction of the thrust force – See at least Introduction, Examiner notes that the robot operating on a slant necessarily includes lessening the vacuum pressure on the surface because it adheres to the surface drawing air from the side and pushing into the surface rather than adhering to surface using vacuum pressure that could damage the surface).

As to claim 11, Myeong fails to explicitly disclose wherein the payload comprises at least one of a visual-spectrum camera, an infrared camera, a thermal camera, a laser scanner, an X- ray module, and an ultrasonic non-destructive testing module. However, Danko teaches wherein the payload comprises at least one of a visual-spectrum camera, an infrared camera, a thermal camera, a laser scanner, an X- ray module, and an ultrasonic non-destructive testing module (robotic fan crawler 52 further includes a frame 88 to support an omnidirectional camera system 84, i.e. a visual-spectrum camera, that captures images of one or more surfaces of interest from multiple perspectives during an inspection activity and data collection period as the robotic fan crawler 52 traverses the surface – See at least ¶46). 
Myeong discloses traversing a multi-oriented surface using propellers to create a thrust force for adhering a robot to a surface. Danko teaches traversing the surface of a wind turbine using one or more fans for adhering the robot to the surface for inspection and repair services. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Myeong to include the feature of wherein the payload 

As to claim 12, Myeong discloses a system comprising: 
at least one device, wherein each of the at least one device comprises:
a body (controller unit located on robot body – See at least Fig. 7(a));
a mechanical propulsion system affixed to the body configured to (motorized wheels, i.e. mechanical propulsion system, are installed in the front part of the robot – See at least Pg. 689, ¶3.1):
cause the body to traverse a multi-oriented surface (the design of the proposed approach can climb various-shaped surfaces – See at least Pg. 687, Introduction; experimental tests for wall-climbing were performed on vertical and sloped walls – See at least Pg. 690, ¶5.3); and
prevent contact between the body and the multi-oriented surface (test with barrier – See at least Fig. 12(d), Examiner notes that robot increases distance between body and barrier when navigating over barrier);
a thrust system configured to apply a thrust force to the at least one device, wherein the thrust force opposes a gravitational force acting on the at least one device (thrust force F, gravitational force mg – See at least Fig. 4, Examiner notes that the vertical component of thrust force F opposes the gravitation force mg).

Myeong fails to explicitly disclose at least one sensor configured to detect characteristics associated with the multi-oriented surface; and 

However, Danko teaches at least one sensor configured to detect characteristics associated with the multi-oriented surface (robotic fan crawler 52 further includes a frame 88 to support an omnidirectional camera system 84, i.e. a sensor, that captures images of one or more surfaces of interest from multiple perspectives during an inspection activity and data collection period as the robotic fan crawler 52 traverses the surface – See at least ¶46); and 
a controller configured to control the at least one device and further configured to detect one or more characteristics associated with the multi-oriented surface based at least in part on the at least one sensor (the processor, i.e. controller, may be incorporated into a suitable control system, such as a handheld remote, a personal digital assistant, cellular telephone, a separate pendant controller, or a computer – See at least ¶49; robotic fan crawler 52 further includes a frame 88 to support an omnidirectional camera system 84, i.e. sensor, that captures images of one or more surfaces of interest from multiple perspectives during an inspection activity and data collection period as the robotic fan crawler 52 traverses the surface – See at least ¶46).
Myeong discloses traversing a multi-oriented surface using propellers to create a thrust force for adhering a robot to a surface. Danko teaches traversing the surface of a wind turbine using one or more fans for adhering the robot to the surface for inspection and repair services. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Myeong to include the feature of at least one sensor configured to detect characteristics associated with the multi-oriented surface; and a controller configured to control the at least one device and further configured to detect one or more characteristics associated with the multi-oriented surface based at least in part on the at least one 

As to claim 13, Myeong discloses wherein at least one 25device further comprises a suspension system configured to: 
adjust the orientation of the body (purpose of the rotary arm mechanism, i.e. suspension system, is to moderate the pose change speed, and change its pose, i.e. orientation, against the wall – See at least Pg. 688, Concept of the Mechanism); and 
maintain contact between the mechanical propulsion system and the multi-oriented surface (in which the thruster applies a pushing force to the wall and a friction force at a contact point and a moving mechanism allows the robot to climb the wall – See at least Pg. 687, Introduction, Examiner interprets the moving mechanism as the motorized wheels, i.e. mechanical propulsion system; robot navigates over barrier while maintaining contact with the wall – See at least Fig. 12(d)); 
wherein the mechanical propulsion system is affixed 30to the body by the suspension system (motorized wheels, i.e. mechanical propulsion system, are installed in the front part of the robot – See at least Pg. 689, ¶3.1; wheel structure for climbing attached to rotary arm mechanism, i.e. suspension system, connecting to robot body – See at least Fig. 7(a)). 

As to claim 14, Myeong fails to explicitly disclose wherein at least one device further comprises at least one tool. However, Danko teaches wherein at least one device further comprises at least one tool (the robotic system is configured as a ruggedized system for field use and may perform a variety of tasks such as real-time inspection and maintenance, such as cleaning, sanding, grinding, coating application, filler application, tape application, or the like – See at least ¶47, Examiner notes that performing maintenance tasks necessarily includes the appropriate tools for performing such tasks).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Myeong to include the feature of wherein at least one device further comprises at least one tool, as taught by Danko, to avoid the need for manual maintenance that is time consuming and expensive (See at least ¶6 of Danko).

As to claim 15, Myeong fails to explicitly disclose wherein the tool 5comprises at least one of a paint applicator, a sealant applicator, a glue applicator, a sanding apparatus, a deburring apparatus, a cutting apparatus, a welding apparatus, a rivet applicator, a marker, a sticker applicator, a repair tool, and a tool delivery system. However, Danko teaches wherein the tool 5comprises at least one of a paint applicator, a sealant applicator, a glue applicator, a sanding apparatus, a deburring apparatus, a cutting apparatus, a welding apparatus, a rivet applicator, a marker, a sticker applicator, a repair tool, and a tool delivery system (the robotic system is configured as a ruggedized system for field use and may perform a variety of tasks such as real-time inspection and maintenance, such as cleaning, sanding, grinding, coating application, filler application, tape application, or the like – See at least ¶47, Examiner notes that performing maintenance tasks necessarily includes the appropriate tools for performing such tasks).
Myeong discloses traversing a multi-oriented surface using propellers to create a thrust force for adhering a robot to a surface. Danko teaches traversing the surface of a wind turbine using one or more fans for adhering the robot to the surface for inspection and repair services.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Myeong to include the feature of wherein the tool 5comprises at least one of a paint applicator, a sealant applicator, a glue applicator, a sanding apparatus, See at least ¶6 of Danko).

As to claim 16, Myeong discloses a method comprising: 
traversing a multi-oriented surface with at least one device, the at least one device comprising (the design of the proposed approach can climb various-shaped surfaces – See at least Pg. 687, Introduction; experimental tests for wall-climbing were performed on vertical and sloped walls – See at least Pg. 690, ¶5.3):  
5a body (controller unit located on robot body – See at least Fig. 7(a)); 
a mechanical propulsion system affixed to the body configured to (motorized wheel structure, i.e. mechanical propulsion system – See at least Fig. 7(a)): 
cause the body to traverse the multi- oriented surface (motorized wheels, i.e. mechanical propulsion system, are installed in the front part of the robot – See at least Pg. 689, ¶3.1; the design of the proposed approach can climb various-shaped surfaces – See at least Pg. 687, Introduction; experimental tests for wall-climbing were performed on vertical and sloped walls – See at least Pg. 690, ¶5.3); and  
10prevent contact between the body and the multi-oriented surface (test with barrier – See at least Fig. 12(d), Examiner notes that robot increases distance between body and barrier when navigating over barrier); and 
a thrust system configured to apply a thrust force to the at least one device, wherein the thrust force opposes a gravitational force acting on the at least one 15device (thrust force F, gravitational force mg – See at least Fig. 4, Examiner notes that the vertical component of thrust force F opposes the gravitation force mg).
robotic fan crawler 52 further includes a frame 88 to support an omnidirectional camera system 84, i.e. a sensor, that captures images of one or more surfaces of interest from multiple perspectives during an inspection activity and data collection period as the robotic fan crawler 52 traverses the surface – See at least ¶46).
Myeong discloses traversing a multi-oriented surface using propellers to create a thrust force for adhering a robot to a surface. Danko teaches traversing the surface of a wind turbine using one or more fans for adhering the robot to the surface for inspection and repair services.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Myeong to include the feature of detecting, by at least one sensor, one or more characteristics associated with the multi-oriented surface, as taught by Danko, to avoid the need for manual maintenance that is time consuming and expensive (See at least ¶6 of Danko).

As to claim 17, Myeong fails to explicitly disclose wherein the step traversing the multi-oriented surface with at least one device further comprises directing by at least one of manual control, semi-autonomous control, and autonomous control. However, Danko teaches wherein the step traversing the multi-oriented surface with at least one device further comprises directing by at least one of manual control, semi-autonomous control, and autonomous control (robotic fan crawler may be operated manually through the control system by a human operator or may be partially or fully automated through the use of suitable programming logic incorporated into the processor and/or control system – See at least ¶49).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Myeong to include the feature of wherein the step traversing the multi-oriented surface with at least one device further comprises directing by at least one of manual control, semi-autonomous control, and autonomous control, as taught by Danko, to avoid the need for manual maintenance that is time consuming and expensive (See at least ¶6 of Danko).

	As to claim 18, Myeong fails to explicitly disclose wherein the step of directing further comprises communicating to the at least one device by at least one of a tethered wire and a wireless communications protocol. However, Danko teaches wherein the step of directing further comprises communicating to the at least one device by at least one of a tethered wire and a wireless communications protocol (the communicative coupling of the various components of the robotic access system 50 and the processor 38 may be through a physical coupling, such as through a wire or other conduit or umbilical cord, including tether cable 54, or may be a wireless coupling, such as through an infra-red, cellular, sonic, optical, or radio frequency-based coupling – See at least ¶49).
Myeong discloses traversing a multi-oriented surface using propellers to create a thrust force for adhering a robot to a surface. Danko teaches traversing the surface of a wind turbine using one or more fans for adhering the robot to the surface for inspection and repair services. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Myeong to include the feature of wherein the step of directing further comprises communicating to the at least one device by at least one of a tethered wire See at least ¶6 of Danko).

	As to claim 20, Myeong fails to explicitly disclose responding to the one or more characteristics, wherein responding comprises at least one of painting, gluing, sealing, sanding, deburring, cutting, welding, riveting, 10marking, repairing, and applying a sticker. However, Danko teaches responding to the one or more characteristics, wherein responding comprises at least one of painting, gluing, sealing, sanding, deburring, cutting, welding, riveting, 10marking, repairing, and applying a sticker (the robotic system is configured as a ruggedized system for field use and may perform a variety of tasks such as real-time inspection and maintenance, such as cleaning, sanding, grinding, coating application, filler application, tape application, or the like – See at least ¶47).
Myeong discloses traversing a multi-oriented surface using propellers to create a thrust force for adhering a robot to a surface. Danko teaches traversing the surface of a wind turbine using one or more fans for adhering the robot to the surface for inspection and repair services. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Myeong to include the feature of responding to the one or more characteristics, wherein responding comprises at least one of painting, gluing, sealing, sanding, deburring, cutting, welding, riveting, 10marking, repairing, and applying a sticker, as taught by Danko, to avoid the need for manual maintenance that is time consuming and expensive (See at least ¶6 of Danko).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Myeong et al. “Development of a wall-climbing drone with a rotary arm for climbing various-shaped surfaces,” in view , as applied to claim 17 above, and further in view of Avigad et al., US 20150290800 A1, hereinafter referred to as Myeong, Danko, and Avigad respectively.
As to claim 19, Myeong fails to explicitly disclose wherein the step of directing is determined based at least in part on a path. However, Danko teaches wherein the step of directing is determined based at least in part on a path (the control system may be used to monitor a position of the robotic fan crawler using proximity sensors to follow a path relative to the blade features – See at least ¶39).
Myeong discloses traversing a multi-oriented surface using propellers to create a thrust force for adhering a robot to a surface. Danko teaches traversing the surface of a wind turbine using one or more fans for adhering the robot to the surface for inspection and repair services. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Myeong to include the feature of wherein the step of directing is determined based at least in part on a path, as taught by Danko, to avoid the need for manual maintenance that is time consuming and expensive (See at least ¶6 of Danko).

The combination of Myeong and Danko fails to explicitly disclose wherein a path is selected to reduce energy expenditure by at least one of the mechanical propulsion system and the thrust system. However, Avigad teaches wherein a path is selected to reduce energy expenditure by at least one of the mechanical propulsion system and the thrust system (the climbing robot may determine trajectory efficiency according to the distance required to travel, energy consumption, the number of moves required to complete the trajectory, and the like – See at least ¶24; artificial entity comprises motors of mechanical elements such as artificial limbs, i.e. mechanical propulsion, or the like that correlate to environment requirements – See at least ¶28).
Myeong discloses traversing a multi-oriented surface using propellers to create a thrust force for adhering a robot to a surface. Danko teaches traversing the surface of a wind turbine using one or more 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Myeong and Danko to include the feature of wherein a path is selected to reduce energy expenditure by at least one of the mechanical propulsion system and the thrust system, as taught by Avigad, to be prepared for different situations that may occur, as different situations represent various restrictions of the mechanical elements (See at least ¶41 of Avigad).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cole Werley whose telephone number is (571)272-6178. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/C.J.W./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668